DETAILED ACTION
This action is responsive to the Amendments and Remarks received 09/23/2022 in which claims 2, 5, 6, 11, and 14 are cancelled, claims 1, 10, 19, and 20 are amended, and no claims are added as new claims.
Response to Arguments
On pages 10–11 of the Remarks, Applicant contends the prior art is deficient for failing to teach or suggest a shape of a partition is a two-dimensional shape when the division method is a top-view and is a three-dimensional shape when the division method is not a top-view.  Examiner finds the feature is very basic and is covered by the prior art and level of skill in the art.  When an imaged volume is viewed from a top-view, a two-dimensional viewing plane is being used.  So, when the image is divided, the shape of the divisions (the art calls this portioning) is two-dimensional and the art calls these partitions quadtree partitions.  By contrast, point cloud data obtained by range finding devices is three-dimensional.  If one is not using a perspective view of the data, the shape of the divisions (partitions) is three-dimensional.  In the art, three-dimensional partitions are called octree.  Notice the difference between quadtree partitioning and octree partitioning.  For example, Doemling (US 2021/0248752 A1) teaches segmenting point cloud data (e.g. ¶ 0030) and explains that planar or cubic primitives “may be used to generate a quadtree or octree partition of the geometric primitive.” (¶ 0044).  In the same field of endeavor, Lasserre (US 2020/0334866 A1) explains, “This figure represents an example of a quadtree-based structure that splits a square, but the reader will easily extend it to the 3D case by replacing the square by a cube….”  (¶ 0123).  Because the skilled artisan can easily switch a point cloud representation between a partitioned three-dimensional volume (e.g. octrees) and a partitioned two-dimensional projection onto a viewing plane (top-view is obviously the most popular view for navigational maps; quadtree), Examiner is not persuaded of patentability.
Other claims are not argued separately.  Remarks, 11–12.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1, 3, 4, 7–10, 12, 13, and 15–24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, the independent claims recite “third information” without defining any “second information.”  Examiner finds such an inconsistency would lead to confusion in the mind of the skilled artisan interpreting the claim.  The skilled artisan is left guessing what might be considered second information.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7–10, 12, 15–20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2012/0176381 A1) and Agarwal (US 2019/0179022 A1).
In view of Applicant’s Figs. 54 and 55, Examiner interprets the invention as drawn to a vehicle having a LIDAR device installed thereon which acquires point cloud data and when there is an overpass, recognizing that the point cloud data has structure recognized both above and below the overpass such that the overlap from a top-down view can be machine-recognized as an overpass.
Regarding claim 1, the combination of Park and Agarwal teaches or suggests a three-dimensional data encoding method, comprising:  encoding subspaces obtained by dividing a current space which includes three-dimensional points, to generate pieces of encoded data (Park, ¶ 0553:  teaches encoding the octree voxel nodes (subcubes) in a bitstream; Park, Fig. 24:  teaches octree segmentation of a point cloud; Park teaches encoding such data in a bitstream (Agarwal does not explicitly teach a bitstream), but does not teach to the extent that Agarwal does segmenting point clouds into a plurality of volumes and sub-volumes; Agarwal, Abstract:  teaches segmenting point cloud data into volumes and sub-volumes, which Examiner finds is equivalent to Applicant’s subspaces); and generating a bitstream which includes the pieces of encoded data and first information indicating a shape of each of the subspaces (Park, ¶ 0549:  teaches shape information that indicates how the octree is partitioned; Agarwal, ¶ 0011:  teaches the volumes may have a rectangular shape, suggesting other shapes are within the level of skill in the art), wherein the shape of each of the subspaces is a two-dimensional shape or a three-dimensional shape (Agarwal, ¶ 0011:  teaches the volumes may have a rectangular shape, suggesting other shapes are within the level of skill in the art; Examiner notes whether the “shape” is two-dimensional or three-dimensional is not patentably distinguishing because point cloud data is three-dimensional and the shape being two-dimensional merely represents the projection plane of three-dimensional data), the bitstream includes third information indicating whether a division method used to obtain the subspaces is a division method using a top view (Examiner finds it confusing there is no second information recited in the claim; Park, ¶ 0549:  teaches shape information that indicates how the octree is partitioned; Examiner finds this limitation is saying that when three-dimensional data is viewed as projected onto a viewing plane, the partitions are two-dimensional; Of course, a GPS map in a car is a top-down view of the road, and is two-dimensional because it is viewed as a projection onto a two-dimensional surface, e.g. the display surface; Examiner notes the “view” of the data is arbitrary and has no technological significance; What Examiner interprets this claim to mean is that the volumes built in this art use the “depth” dimension as the height, which Examiner finds is common in the art; see under Conclusion Section of this Action for additional art evidencing this fact; Agarwal, Fig. 2 and ¶ 0053:  teaches the adjacent sub-volumes are built from the bottom-up; A top-view of the volumes would be obvious since this data is used for vehicle navigation and navigation maps are often top views), when the third information indicates that the division method used to obtain the subspaces is the division method using the top view, the shape of each of the sub-spaces is determined to be a two-dimensional shape (Again, of course; This feature is not inventive; Examiner finds this limitation is saying that when three-dimensional data is viewed as projected onto a viewing plane, the partitions are two-dimensional; Of course, a GPS map in a car is a top-down view of the road, and is two-dimensional because it is viewed as a projection onto a two-dimensional surface, e.g. the display surface), and when the third information indicates that the division method used to obtain the subspaces is not the division method using the top view, the shape of each of the sub-spaces is determined to be a three-dimensional shape (Park, ¶ 0549:  teaches shape information that indicates how the octree is partitioned; Examiner notes an octree is three-dimensional; Agarwal, Fig. 1: illustrates the volumes are three-dimensional; see also Park, Fig. 2:  illustrating Park also teaches the spaces and subspaces are three-dimensional; Agarwal, ¶¶ 0043–0045:  teach volumes and subvolumes defined by height, width, and depth; Agarwal, ¶ 0052:  teaches circular subvolumes defined by diameter; see also Park, ¶¶ 0012–0013:  teaching that the octree voxels and sub-voxels are defined by width, height, and depth planes within the 3D volume such that subcubes are of a predetermined size; see also Park, ¶ 0128:  explaining the coordinates of subcubes are defined from the starting origin (0,0,0), said coordinates representing height, width, and depth; Examiner emphasizes again that this claim represents nothing more than the idea that a three-dimensional volume can be projected onto a two-dimensional plane (viewing plane); This concept dates back to at least the first photographs ever taken and actually farther back to the first pictures ever drawn on a cave wall; Examiner finds this claim unreasonably broad).  
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Park, with those of Agarwal, because both references are drawn to the same field of endeavor and because combining Agarwal’s 3D point cloud data compression techniques with Park’s voxel encoding techniques for the purpose generating a bitstream represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Park and Agarwal used in this Office Action unless otherwise noted.
Regarding claim 3, the combination of Park and Agarwal teaches or suggests the three-dimensional data encoding method according to claim 1, wherein the shape is rectangular or circular (Agarwal, ¶ 0011:  teaches the volumes may have a rectangular shape, suggesting other shapes are within the level of skill in the art; Agarwal, ¶ 0052:  teaches circular sub-volumes defined by diameter).
Regarding claim 5, the combination of Park and Agarwal teaches or suggests the three-dimensional data encoding method according to claim 1, wherein the bitstream includes third information indicating whether a division method used to obtain the subspaces is a division method using a top view (Examiner notes the “view” of the data is arbitrary and has no technological significance; What Examiner interprets this claim to mean is that the volumes built in this art use the “depth” dimension as the height, which Examiner finds is common in the art; see under Conclusion Section of this Action for additional art evidencing this fact; Agarwal, Fig. 2 and ¶ 0053:  teaches the adjacent sub-volumes are built from the bottom-up; A top-view of the volumes would be obvious since this data is used for vehicle navigation and navigation maps are often top views).
Regarding claim 7, the combination of Park and Agarwal teaches or suggests the three-dimensional data encoding method according to claim 1, wherein the bitstream includes fifth information indicating a position of each of the subspaces (Agarwal, ¶ 0044:  teaches volumes can be identified by location information; Examiner notes Agarwal’s volumes and sub-volumes read on the claimed subspaces and further notes that identifying a volume by location coordinates would also identify the sub-volumes by location since the sub-volumes share coordinates with the volumes in two of the three dimensions).
Regarding claim 8, the combination of Park and Agarwal teaches or suggests the three-dimensional data encoding method according to claim 1, wherein the bitstream includes sixth information indicating a total number of the subspaces (Agarwal, ¶ 0044:  teaches defining a certain number of sub-volumes (7) for a given volume).
Regarding claim 9, the combination of Park and Agarwal teaches or suggests the three-dimensional data encoding method according to claim 1, wherein the bitstream includes seventh information indicating an interval between the subspaces (Examiner notes interval is just another way to define a size parameter, like height, width, depth, and radius parameters are size parameters; Agarwal, ¶¶ 0043–0045:  teach volumes and subvolumes defined by height, width, and depth; Agarwal, ¶ 0052:  teaches circular subvolumes defined by diameter).
Claim 10 lists essentially the same elements as claim 1, but is drawn to the corresponding decoding method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 12 lists essentially the same elements as claim 3, but is drawn to the corresponding decoding method.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Regarding claim 15, the combination of Park and Agarwal teaches or suggests the three-dimensional data decoding method according to claim 10, wherein in the restoring of the current space, the subspaces are combined by further using the fourth information (Examiner notes this claim is drawn to the actions of the decoder, which conventionally has as its purpose restoring a current space; Agarwal, ¶ 0054:  teaches image reconstruction as a purpose for 3D data compression).  
Claim 16 lists essentially the same elements as claim 7, but is drawn to the corresponding decoding method.  Therefore, the rationale for the rejection of claim 7 applies to the instant claim.
Claim 17 lists essentially the same elements as claim 8, but is drawn to the corresponding decoding method.  Therefore, the rationale for the rejection of claim 8 applies to the instant claim.
Claim 18 lists essentially the same elements as claim 9, but is drawn to the corresponding decoding method.  Therefore, the rationale for the rejection of claim 9 applies to the instant claim.
Claim 19 lists essentially the same elements as claim 1, but is drawn to the corresponding encoding device.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 20 lists essentially the same elements as claim 1, but is drawn to the corresponding decoding device.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Regarding claim 21, the combination of Park and Agarwal teaches or suggests the three-dimensional data encoding method according to claim 1, wherein each of the subspaces is a unit of coding, and each of the subspaces is encoded using an octree (Park, ¶ 0553:  teaches encoding the octree voxel nodes (subcubes) in a bitstream; Park, Fig. 24:  teaches octree segmentation of a point cloud).
Claim 23 lists essentially the same elements as claim 21, but is drawn to the corresponding decoding device.  Therefore, the rationale for the rejection of claim 21 applies to the instant claim.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park, Agarwal, and Dore (US 2019/0371051).
Regarding claim 4, the combination of Park, Agarwal, and Dore teaches or suggests the three-dimensional data encoding method according to claim 1, wherein the bitstream includes second information indicating whether the subspaces overlap (Dore, ¶ 0098:  teaches partitioning three-dimensional point cloud data into overlapping parts or spaces).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Park and Agarwal, with those of Dore, because all three references are drawn to the same field of endeavor and because combining Agarwal’s 3D point cloud data compression techniques with Park’s voxel encoding techniques for the purpose generating a bitstream, and further using a partitioning scheme that yields overlapping regions represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Park, Agarwal, and Dore used in this Office Action unless otherwise noted.
Claim 13 lists essentially the same elements as claim 4, but is drawn to the corresponding decoding method.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Park, Agarwal, and He et al., “Best-effort projection based attribute compression for 3d point cloud,” in 2017 23rd Asia-Pacific Conference on Communications (APCC), Dec 2017, pp. 1–6 (herein “He”).
Regarding claim 22, the combination of Park, Agarwal, and He teaches or suggests the three-dimensional data encoding method according to claim 1, wherein each of the subspaces is a unit of coding, and for each of the subspaces, a two-dimensional image on which a three-dimensional point included in the subspace is projected is encoded using a video encoding scheme (He, Abstract:  teaches 3D point cloud data is projected onto a 2D plane to take advantage of existing 2D compression schemes, like conventional video coding; Examiner notes inter-view coding in the video compression art is well-established for multi-view coding because different views of a scene offer spatial redundancies similar to temporal redundancies handled by conventional video coding technologies; He, Section III(B):  teaches inter-view prediction and cites to endnote 14 which is a citation to a video encoding publication).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Park and Agarwal, with those of He, because all three references are drawn to the same field of endeavor and because combining Agarwal’s 3D point cloud data compression techniques with Park’s voxel encoding techniques for the purpose generating a bitstream, and further using projections onto a 2D plane for 2D compression represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Park, Agarwal, and He used in this Office Action unless otherwise noted.
Claim 24 lists essentially the same elements as claim 22, but is drawn to the corresponding decoding device.  Therefore, the rationale for the rejection of claim 22 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Qian et al., “Earth Documentation:  Overpass Detection Using Mobile LIDAR,” Proceedings of 2010 IEEE 17th International Conference on Image Processing, Hong Kong, Sept. 2010.
Choudhry (US 2019/0000588 A1) teaches overlapping adjacent subvolumes (¶ 0060).
Toma (US 2018/0278956 A1) teaches point cloud compression (¶ 0005) and point groups having shape (¶ 0058).
Maurer (US 2016/0127746 A1) teaches encoding point cloud data from a top view (e.g. Fig. 2) and using a top-down partitioning scheme wherein each layer is a slice (compare Maurer’s Fig. 14 to Applicant’s Fig. 47).
Dorn (US 2008/0015784 A1) teaches top-down stratal slices of a point cloud (e.g. ¶¶ 0026, 0044, and 0152).
Dore (see above) teaches partitioning a point cloud according to MPEG-DASH and ISOBMFF (see corresponding subject matter in e.g. Applicant’s Figs. 14 and 20).
Golla et al., “Real-time Point Cloud Compression,” 2015 IEEE International Conference on Intelligent Robots and Systems, Hamburg, Germany Oct. 2015.
Wu et al., “Voxel-based Marked Neighborhood Searching Method for Identifying Street Trees Using Vehicle-borne Laser Scanning Data,” 2012 Second International Workshop on Earth Observation and Remote Sensing Applications.
Haala et al., “Mobile Lidar Mapping for 3D Point Cloud Collection in Urban Areas – A Performance Test,” (2008).
F. Nenci, L. Spinello, and C. Stachniss, “Effective compression of range data streams for remote robot operations using h.264,” in Proceeding of the IEEE/RSJ International Conference on Intelligent Robots and Systems (IROS), Chicago, USA, 2014.  Uses H.264 for point cloud compression.
H. Houshiar and A. Nuchter, “3d point cloud compression using ¨ conventional image compression for efficient data transmission,” in 2015 XXV International Conference on Information, Communication and Automation Technologies (ICAT), Oct 2015, pp. 1–8.
Doemling (US 2021/0248752 A1) teaches segmenting point cloud data (e.g. ¶ 0030) and explains that planar or cubic primitives “may be used to generate a quadtree or octree partition of the geometric primitive.” (¶ 0044).
Lasserre (US 2020/0334866 A1) explains, “This figure represents an example of a quadtree-based structure that splits a square, but the reader will easily extend it to the 3D case by replacing the square by a cube….”  (¶ 0123).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Examiner, Art Unit 2481